Title: From James Madison to Richard Rush, 20 September 1815
From: Madison, James
To: Rush, Richard


                    
                        
                            Dear Sir
                        
                        Montpelier Sepr. 20. 1815
                    
                    Not being possessed of the answer from the War Dept. referred to in the inclosed, I can not compare the grounds of it, with the opinions to which it has given rise. It would seem however that the Soldiers in question must be entitled to such a discharge as will secure to them all the recommenc [sic] stipulated for serving during the war. Will you be so good as to take a legal view of the subject, and if it accords with this idea, to communicate it to Mr. Graham who will take order accordingly: dropping at the same time a line to Mr. Yates.
                    I have just recd. your favor stating the result of Mr. Duval’s communication to Comodore Lewis. Cordial regards
                    
                        
                            James Madison
                        
                    
                